DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
Claims 1-36 are pending in the application. Claims 2, 4, 24, and 32 are currently amended. No claims have been canceled. No new claims are currently added. 

Allowed Claims
Claims 1-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 29 including while operating in the second mode, the computing device is configured to: exchange, via the asynchronous data network, clock timing information with each of the first zone player and the second zone player that facilitates time synchronization between the computing device and each of the first zone player and the second zone player, wherein the time synchronization establishes a common notion of clock time for each of the first zone player, the second zone player, and the computing device; obtain given audio content to be played back by the synchrony group; generate playback timing information associated with the given audio content that comprises an indicator of a first future time, relative to the common notion of clock time, at which at least the first and second zone players are to initiate synchronous playback of the given audio content; and transmit, via a network interface to the first and second zone players over the asynchronous data network, both (a) the audio information representing the given audio content via and (b) the playback timing information, thereby enabling the first and second zone players to play back the given audio content in synchrony. Other independent claims 1, 27, and 31 recite similar features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
Goldberg et al. (US 2007/0142944 A1) is synchronous playback of audio between multiple player devices (abstract). However, Goldberg fails to teach that operating in a second mode includes all of the claimed functions, as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442